Case 2:19-cv-00974-JS-GRB Document 14-10 Filed 07/05/19 Page 1 of 17 PageID #: 188




                                EXHIBIT J
Case 2:19-cv-00974-JS-GRB Document 14-10 Filed 07/05/19 Page 2 of 17 PageID #: 189



                ..


                   Comando Carabinieri
              Politiche Agricole e Alimehtari
               Nucleo Antifrodi Carabinieri Salerno
               8412 I - Salerno - via Duomo 17 - Tel.089/232345 e Fax 089/3072173

      ,'
                                          --❖-

    Nr.85/1                                                       Salerno, 16 novembre 2010

    OGGETTO:- Comunicazione di notizia di reato redatta a carico di:

                     1) NAPOLETANO Giuseppe, nato a San Valentino Torio (SA) ii
                        10.06. 1968, residente a Samo (SA) in via Buonaiuto n.29,
                        amministratore unico della SOLANIA s.r.l., con sede a Sarno (SA) in
                        via Buonaiuto n.29;

                       ...... ..ritenuto responsabile:
                       a) del reato p. e p. dagli artt. 515 e 517-quater C.P, perche in
                            qualita di legale rappresentante della societa SOLANIA s.r. l. ,
                            vendeva alla ditta americana ALANRIC FOOD DISTRJBUTORS
                            - 100 CENTO BLVD -08086 THOROFARE NJ, al fine di trarne
                            un ingiusto profitto, pomodori pelati diversi per origine, qualita e
                            provenienza diversa da quella indicata in etichetta. o comunque
                            tali da trarre in inganno gli acquirenti/consumatori sulla origine,
                            qualita e provenienza; nello specifico confezioni di pomodori
                            pelati riportanti come ingrediente pomodoro San Marzano DOP e
                            Pomodoro San Marzano DOP ORGANIC (biologico) e la cui
                            denominazione d'origine e protetta dal Regolamento (CE)
                            n.1263/96 della Commissione de! 01.07.1996 che tutela ii
                            pomodoro San Marzano dell"agro Sarnese-Nocerino, riportante
                            altresi etichettatura contraffatta.

     RICHIESTA DI DECRETO DI PEROUISIZIONE E SEQUESTRO



                     ALL PROCURA DELLA REPUBBLICA
                     PRESSO IL TRIBUNALE DI                                       NAPOLI
Case 2:19-cv-00974-JS-GRB Document 14-10 Filed 07/05/19 Page 3 of 17 PageID #: 190

    1. Nell'ambito delle attivita di controllo previsti da questo Comandoe) in merito alla
        tutela <lei marchi di qualita relativi alla protezione delle indicazioni geografiche e
       delle denominazioni di origine dei prodotti agricoli ed alimentari. si apprendeva che
       sarebbero partiti, verosimilmente dal porto di Salerno, diversi containers contenenti
       falsi pomodori pelati San Marzano DOP dell' Agro Sarnese-Nocerino(2) con etichetta
       a marchio ·'DE LALLO'" e ··CENTO" commercializzati dallo. ditta Solania e prodotti
       probabilmente dall'industria FRANCESE di Carbonara di Nola.
       Le confezioni di prodotto regolari recano etichette autorizzate dal Consorzio di
       Tutela del San Marzano DOP dell"Agro Sarnese-Nocerino e stampate dalla tipografia
       --GRAFICA CANADA" nel numero di esemplari, progressivamente numerati,
       corrispondenti al numero dei barattoli da produ1Te; queste verrebbero caricate nella
       parte anteriore de! container, mentre ii prodotto con etichettatura contraffatta nella
       parte posteriore, al fine di poter eludere un eventuale controllo visivo della merce.
       Quest" ultimo prodotto dovrebbe recare etichette non autorizzate, stampate in altre
       tipografie. che pur essendo uguali a quelle regolari hanno la parte che dovrebbe
       indicare ii nome della tipografia in bianco ed i numeri seriali duplicati, sulla scorta di
       quelle autorizzate e stampate dalla GRAFICA CANADA.
    2. Questo Nucleo avanzava richiesta airAgenzia delle Dogane al fine di monitorare i
       valiehi di frontiera per conoscere le espo11azioni di pomodori pelati effettuate dalle
       ditte SOLANIA(3) e FRANCESE(4) ed identificare le partite di pomodoro pelati
       contraffatti (all. n.l).


    3. In data 03.11.2010 l"Ufficio Centrale Antifrode dall ' Agenzia delle Dogane.
       informava questo Comando (all. n.2), che la ditta SOLANIA aveva presentato,
       avvalendosi dello spedizioniere ANTONIO BORRELLI con sede a San G iorgio a
       Cremano (NA) via Matteotli n.l , la dichiarazione n.63015T datata 02.11.20 10

    ( 1) II Nucleo Antifrodi Carabinieri e un reparto specializzato, istituito presso ii Ministero delle Politiche
           Aoricole, Alimentari e Forestali che svolge. ai sensi delrart.5 comma4 de! D.P.R. n.79 <le i 23 marzo
           2005, controlli straordinari sulla erogazione e percepimento di aiuti comunitari nel settore
           agroalimentare e della pesca ed acq uacoltura. sulle operazio_ni _di ritiro e _vendita di_ pro~ott!
           agroalimentari, ivi comprcsi gl i aiuti c1 Pacsi in via di sviluppo e md1gent1. Eserc1ta controll1 spec1fic1
           sulla regolare applicazione di regolamenti comunitari e concorre, c~ordinandosi co~ l'lspettorato
           centrale repressione frodi, nelrattivita di prevenzione e repress1one delle frod1_ nel_ settore
           agroalimentare. Nello svolgimento di tali compiti, ii reparto _puo effettua1:e access1 e _1spez1on_1
           amministrative avvalendosi dei poteri previsti dalle norme vigent1 per l'eserc1z10 delle propne att1v1ta
           istituzional i.
     (2) Reg. (C E) n.1263 /96 della Commissio~e del OL0?.2010.
       3
     ( ) SOLAN IA s.r.l.. con sede a Sarno in via Buonaiuto n.29.              _ .
     ( 4 ) GIULIO FRANZESE SRL con sede a Carbonara di Nola (NA) m via Sansonetto n.22

                                                                2
Case 2:19-cv-00974-JS-GRB Document 14-10 Filed 07/05/19 Page 4 of 17 PageID #: 191

        concemente     r esportazione   di pomodori pelati destinati agli Stati Uni ti alla ditta
        ALAN RIC FOOD DISTRIBUTORS - 100 CENTO BL '{ D -08086 THOROF ARE
        NJ e relative alla spedizione di n.6 containers di cartoni di pomodori pelati aventi
        numero    di    identificazione    CPSU4068341.      XLXU43~_9736,      TTNU5j20840.
        UESU4276227, XLXU4072037 e CSQU440~780 e, successivamente in data
        &5 .11.20 10 (aJl. n.3) la dichiarazione n.63682 015T. av-v-alendosi dello spedizioniere
        LUIGI Of CASOLA con sede a Napoli via Amer1go Vespucci n.9, concemente
        l'esportazione di pomodori pelati destinati agli Stati Uniti alla ditta VICTORIA
       PACKING CORP - 443 EAST 100TH STREET - 11236 BROOKLYN NY.
       concemente la spedizione di n.3 containers di pomodori pelati aventi numero di
       identificazione MSCU4146181 , MSCU4890233 e fNBU5321255.


     4. In data 13.10.20 I 0, militari di questo Nucleo, unitamente a personale detr Agenzia
       delle Dogane di N apoli, procedevano al controllo solo dei n.6 containers dello
       spedizioniere BORRELLI Antonio. stoccati all"interno del terminal Flavio Gioia de!
       Porto di Napoli, alla presenza del predetto. nato a San Giorgio a Cremano (NA) ii
       01.11.1947, ivi residente in via G.Matteotti n. l. rappresentante della ditta di
       spedizioni doganali , delegata dalla ITALIA LOGISTICA s.r.1. (societa che gestisce ii
       t;upporto logistico terrestre e marittimo all'interno dell ',area portuale). a causa delle
       avverse condizioni atmosferiche che non consentivano continuare le operazioni di
       ispezione sulla restante me rce.
       Venivano cosi ispezionati i containers anzidetti, riscontrando all'interno dei
       medesimi la presenza di barattoli di pomodori pelati etichettati come segue:
       - containers nr.TTNU 5120840 nr. 24.000 barattoli - 2000 cartoni - del peso di 28
          once. con etichetta a marchio CENTO POMODORO SAN MARZANO
          DELL' AGRO SARNESE;
       - containers nr.HLXU 4072037 nr. 24.000 barattoli - 2000 cai1oni - de! peso di 28
          once. con etichetta a marchio CENTO POMODORO SAN MARZANO
          DELL' AGRO SARNESE-NOCERINO;
       - containers nr.CSQU 4405780 nr. 24.000 barattoli - 2000 cai1oni - del peso di 28
          once. con etichetta a marchio CENTO POMODORO SAN MARZANO
          DELL'AGRO SARNESE:




                                                   3
Case 2:19-cv-00974-JS-GRB Document 14-10 Filed 07/05/19 Page 5 of 17 PageID #: 192

           - containers nr.CPSU 406834. l nr. 24.000 barattoli - 2000 cartoni - de! peso di 28
               once. con etichetta a marchio CENTO SAN MARZANO ORGANIC -
               POMODORO SAN MARZANO DELL'AGRO SARNESE-NOCERINO;
           - containers nr.UESU 427622 nr. 24.000 barattoli - 2000 cartoni - del peso di 28
               once. con etichetta a marchio CENTO POMODORO SAN MARZANO
               DELL' AGRO SARNESE-NOCERINO;
           - containers nr.HLXU 438973.6 nr. 24.000 barattol i - 2000 ca11oni - de! peso di 28
               once. con etichetta a marchio CENTO POMODORO SAN MARZANO
               DELL' AGRO SARNESE-NOCERINO,
           commercializzati dalla ditta SOLANIA s.r.1. con sede a Samo (SA) in via Buonaiuto
           n.29 e prodotti dalla COOPERA TIVA SOLANIA s.c.r.l. con sede a San Valentino
           Torio (SA) in via Provinciale n.40, come rilevato dalla stampigliatura, impressa sul
           barattolo, de! codice dello stabilimento di trasformazione "SLl ".
           Venivano prelevati alcuni barattoli a campione dai 6 containers appartenenti ai lotti
           di produzione SL1N223, SL1N233, SL1N225, SL1N236, SL1N232, SL1N238,
           SL1N216,        SLJR240,         SL1R235,         SLJN226         (BIOLOGICO)              e    SL1N218
           (BIOLOGICO), a l fine di effettuare accertamenti riguardanti l'autenticita e la
           tracciabilita del prodotto (all. n.4).


     5. Al fine di appurare rautenticita della merce rinvenuta sono stati esperiti accertamenti
           presso l'organismo di controllo ISMECERT('). deputato alla certificazione del
           pomodoro San Marzano DOP (all. n.5) ed all 'approvazione delle etichette da apporre
           sui barattoli in conformita a quanta stabilito dal disciplinare di produz ione della
           denominazione di origine protetta ··POMODORO SAN MARZANO DELL .AGRO
           SARNESE-NOCERfNO (all. n.6); dove                   e stata acquisita copia della documentazione
           riguardante le produzioni per l' annata 2009 e 20 10. i lotti d i produzione ce11ificati
           con i dati relati vi al formato ed al numero dei pezzi da produrre per ogni singolo lotto
           per le predette annate ed i prospetti riepilogativi inerenti l' etichettatura e vendita del
           prodotto con i corrispondenti numeri identificativi di etichetta assegnati dal
           Consorzio di Tutela. Venivano forniti solamente i dati del le vendite del San Marzano


      5
     ( )   L'IS.ME.CERT. (lstituto Mediterraneo di Certificazione dei prodotti e dei processi del settore
           agroalimentare) e l'istituto che riceve le domande di adesione al sistema di control lo del prodotto a
           denominazione protetta del pomodoro San Marzano dell" Agro Sarnese-Nocerino e che dopo aver
           eseguito tutti i conrrolli sulla filiera di conformita al discipli nare di produzione. certifica ed autorizza
           alla produzione del prodotto di origine protetta.
                                                              4
Case 2:19-cv-00974-JS-GRB Document 14-10 Filed 07/05/19 Page 6 of 17 PageID #: 193

        DOP effettuate dalla SOLANIA s.r.l. solo per l'anno 2009 in quanto per la campagna
        2010 non aveva comunicato ancora alcuna vendita e datr esame della comunicazione
        dell ' ISMECERT relativa alla certificazione dei lotti per la produzione 2009, l' istituto



                                                                                                     l
        autorizzava la SOLANIA s.r.l. - che, si badi bene, non effettua trasformazioni di
        alimenti ma solo commercio all ' ingrosso - la produzione di pomodoro San Marzano
        nello stabilimento di San Valentino Torio, v:a Provinciale 36, mentre analoga
        comunicazione per la produzione 2010 veniva inoltrata alla COOPERATIVA
        AGRICOLA SOLANIA s.c.r.l..
        In data 26.08.2010    e stata   effettuata una visita ispettiva da parte di ISMECERT
       presso l'azienda trasformatrice COOPERA TIVA SOLANIA ed e stato verifica che:
       - Per ii lotto di produzione R235, avente consistenza iniziale di n.30216
          barattoli da 1000g di pomodoro San Marzano DOP, risultano essere stati
          venduti n. 7840 barattoli a marca CENTO con etichette progressivamente
                    ~




                                                        ----
          numerate dal n.264.535 al n.272.375 e n.22.336 barattoli con etichette di altre
          marche, risultanti giacenti n.40 barattoli di pelati;
       - Per ii lotto di produzione R240, avente consistenza iniziale di n.30159
          barattoli da 1000g di pomodoro San Marzano DOP, risultano essere stati
          venduti n.5246 barattoli a marca CENTO con etichette progressivamente
          numerate dal n.397.566 al n.402.812 e n.24.913 barattoli con etichette di altre
          marche, non risultano giacenze di prodotto, mentre ii consorzio ha
          autorizzato la SOLANIA s.r.l. alla stampa ed etichettatura dei prodotti a
          marca CENTO, assegnando la numerazione dei pezzi dal n.l al n.72.000, dal
          n.l 76.375 al n.272.375, dal n.374.563 al n.422.563 (all. n.7).
       Dalresame delretichette dei barattoli rinvenuti alrinterno del pono di Napoli. si       e
       accertato che la numerazione delle etichette dei pelati dei lotti R235 (etichette
       nn.191630. 186993) e R240 (etichette nn.193474, 201909, 27 1247. 178592, 189680,
       264558, 199068), pur rientrando negli intervalli di numerazione assegnati dal                 j
       Consorzio di Tutela. .!Jsulta gia essere stata applicata dalla COO PERA TIV A
       SOLANIA s.c.r.l. su barattoli di prodotto appartenenti ad altri lotti di produzione.
       come si rilevato in sede di verifica da parte delrorganismo di controllo ISMECERT
       in data 26.08.2010. Questa anomalia non puo non indurre questa Polizia Giudiziaria
       a ritenere che si tratti di un ·operazione fraudolenta.
       Precisamente le etichette contrassegnate dai nn.191630, 186993, 1934 74.178592,
       189680 e 199068 risultano essere state apposte sul prodotto appartenente al lotto di
                                                  5
     Case 2:19-cv-00974-JS-GRB Document 14-10 Filed 07/05/19 Page 7 of 17 PageID #: 194
                                                                                                                7
               produzione R23 I ; le etichette contrassegnate dai nn.27124 7 e 264558 risultano
               essere state apposte sul prodotto appa11enente al lotto di produzione R235; l'etichetta
               contrassegnata dal n.20 1909 risulta essere stata apposta sul prodotto appartenente al
               lotto di produzione R232; ne deriva che all'interno dei barattoli non vi       e ii   prodotto
               dichiarato in queiretichetta: anche qui dobbiamo registrare che si tratta, con ogni
•,
               probabilita, di un · operazione tesa ad ing.mnare i consumatori sulla origine e,
               comunque sulla qualita de! prodotto stesso.
               In altri termini e per semplificare questo rilevante gap in assenza di val ide
               spiegazioni alternative (e ii titolare del la SOLANIA s.r.l. si     e ben      guardato dal
               fomirle a tutt' oggi) ci deve far pensare che ci troviamo in presenza di una frode
               commerciale.
               Inoltre giova precisare che per ii lotto R240 a fronte di una produzione di n.5246
               barattoli etichettati a marca CENTO,    e stato rinvenuto un quantitativo di gran lunga
               superiore. piu segnatamente, durante l' ispezione di un container con all'intemo n.20
               pedane composte da 1200 pezzi. da ciascuna pedana e stata riscontrata la presenza di
               barattoli appartenenti a questo lotto e. non avendo un riscontro dai documenti di
               trasporto. si puo ben desumere che tutta la merce ivi contenuta appartiene al
               medesimo lotto di produzione.
               Appare evidente che le etichene rinvenute sulla restante merce (ovvero su altri lotti
               di produzione) sono uguali a quelle riscontrate fa lse sui barattoli inerenti i lotti R240
               ed R235: esse differiscono, logicamente, solo per quanto attiene la numerazione
               stampigliata. pertanto debbono ritenersi anche quest' ultime tutte contraffatte(6).
         6. Successivamente. veniva interessato ii Consorzio di tutela de! pomodoro San
               Marzano     DOP    dell' Agro   Sarnese-Nocerino.     nelle   persone    del     presidente
               RUGGIERO Edoardo Angelo, ii quale nel riscontrare una nostra richiesta. inviava
               una nota con la quale riferiva che:
               - I' etichetta marca CENTO formato 1000gr. CROP 2010               e stata   approvata da
                  ISMECERT in data 15.10.2010 previo accoglimento di modi fiche all"etichetta
                  ('la denomina:::ione protetta deve essere presentata in italiano -Pomodoro San
                  Mar::.ano dell ·agro Sarnese Nocerino- una eventuale tradu::.ione in altre lingue
                  puo accompagnare ma non sostiluire ne predominare la denominazione italiana:
                  "eliminare la dicitura cert~fied pasta accanto al/ 'acronimo d.o.p. ": ··evidenziare

          6
         ( )   Ya ev idenziato all'uopo che nelrambito del le produzioni di pomodoro San Marzano DOP ogni
               baranolo e identificato univocamente dal numero apposto s ulretichena.
                                                         6
Case 2:19-cv-00974-JS-GRB Document 14-10 Filed 07/05/19 Page 8 of 17 PageID #: 195

           ii campo ave sara inseriro ii numero di ericheffa ") . II Consorzio in data
           15. I 0.2010, a seguito di richiesta di stampa e numerazione di n. I 92.000, vista
           r approvazione da parte dell 'organismo ISMECERT e vista Ia richiesta di
          modifiche a cura de! richiedente, ha autorizzato alla stampa presso Ia GRAFJCA
          CANADA sita in Siano, rilevando che sull 'etichetta manca ii riferimento al nome
          della ditta produttrice certificata per;..; campagna 20 IO.

       - l'etichetta marca      CENTO formato I000gr. ORGANIC, sebbene pervenuta al
          Consorzio di Tutela a mezzo fax in data 09.11.2010. rapprovaz ione da parte
          delrorganismo di controllo ISMECERT. previo accoglimento della richiesta di
          modifiche      ('la denominazione protetta deve essere presentata in italiano -
          Pomodoro San Marzano dell ·agro Sarnese Nocerino- una eventuate traduzione in
          a/tre lingue puo accompagnare ma non sosfituire ne predominare la
          denominazione       italiana:    "eliminare   la dicitura certified pasta     accanto
          all ·acronimo d.o.p. ": "eliminare gli stemmi con le dicilure - premium quality- -
          guaranteed fresh-· ·: "eviden=iare ii campo ove sara inserito ii numero di
          etichella ··.- "ii rapporto ponderale Ira ii peso nelfo e quello sgocciolatoindicati in
          efiche!la   e in.feriore   a quello minima impasto dal disciplinare '). ii Consorzio.
          premesso che non ha mai ricevuto nessuna richiesta di stampa dell· etichetta in
          merito, non ha mai rilasciato autorizzazione alla stampa ed alla numerazione delle
          etichette CENTO I 00gr. ORGANIC. evidenziando che la ditta utilizzatrice
          deiretichetta non ha accolto la richiesta di modifiche prescritte dairorganismo di
          controllo ISMECERT. Anche qui evidentemente di fronte ad una non conformita
          che denuncerebbe. all a Iuce de Ile considerazioni gia sopra svolte. una condotta
          fraudolenta messa in atto scientemente dall' indagato (all. n.8).
    7. Gli accertamenti venivano estesi presso la GRAFICA CANADA. con sede a Siano
       (SA) via San Vito n.54. autorizzata alla stampa delle etichette a marca CENTO dove.
       avuta la presenza del titolare della ditta COPPOLA Francesco. nato a Nocera
       Superiore (SA) ii 08.08.20 l 0. A questi, gli operanti mostravano un esemplare
       delretichetta CENTO SAN MARZANO DOP ed uno delretichetta CENTO SAN
       MARZANO ORGANIC e gli chiedevano di fornire l'ordine di stampa del Consorzio
       con Ia relativa numerazione degli esemplari, ii documento di traspo110 e la fattura. A
       specifica domanda. ii COPPOLA riferiva che le etichette che gli venivano mostrate
       non erano state stampate presso la sua ditta facendo rilevare ai militari operanti
       diversi errori tecnici della stessa come ii tipo di carta utilizzato. la stampa del logo
                                                    7
Case 2:19-cv-00974-JS-GRB Document 14-10 Filed 07/05/19 Page 9 of 17 PageID #: 196

        del consorzio non conforme alla normativa vigente e diciture stampate con caratteri e
        forme diverse da quelle autorizzate alla stampa: nella circostanza forniva un
        esemplare dell'etichetta marca CENTO SAN MARZANO DOP. evidenziando che
        era stata cancellata la dicitura CERTIFrED. in ottemperanza a quanta prescritto.
        Inoltre riferiva che l"etichetta marca CENTO SAN MARZANO ORGANIC non era
        stata mai stampata perche la ditta riun aveva mai ricevuto alcuna autorizzazione alla
        stampa da parte del consorzio di tutela. Si deve puntualizzare che le etichette
        debbono essere stampate esclusivamente da ditta incaricata dal Consorzio di Tutela
        (all. n.9).
     8. Presso la sede della ditta SOLANIA s.r.l. venivano svolti accertamenti al fine di
        appurare la corretta etichettatura. Sul posto, avuta la presenza dell'amministratore
        NAPOLETANO Giuseppe, in oggetto generalizzato, si chiedeva di mostrare le
        giacenze delle etichette SAN MARZANO DOP stampate presso la litografia
        GRAFICA CANADA. lo stesso fomiva un esemplare di quelle in suo possesso che
        alla vista    e apparso    difforme sia dalr etichetta presenti sui barattoli rinvenuti nel
        porto di Napoli sia da quella fornita dalla litografia su autorizzazione de! Consorzio
        di tutela: ii NAPOLETANO. opportunamente interpellato riferiva che le etichette in
        suo possesso erano state stampate presso la GRAFICA CANADA. fomendo copia
        de! documento di trasporto e della fattura di acquisto (all. n.10).
        Non appare inutile sottolineare che ci si trova davanti a numerose contraddizioni che
        suggeriscono molteplici indizi di condotte fraudolente.
     9. Per quanta concerne ii prodotto rivenuto all"intemo de! container nr.CPSU 406834.1
        con etichetta a marchio CENTO SAN MARZANO ORGANIC - POMODORO SAN
        MARZANO DELL.AGRO SARNESE-NOCERINO. acquistato da SOLANIA s.r.l.
        dalla COO PERATIVA SOLANIA s.c.r.l. (cod. stabilimento SLI ), venivano svolte
        delle verifi che presso la sede di Salerno dell"Ente ce1tificatore ICEA(7) e si
        riscontrava quanto segue:
        a) La ditta SOLANIA s.r.l. ha come attivita ii commercio all'ingrosso di frutta ed
           ortaggi conservati. come si desume dal certificato C.C.I.A.A.,              e in    possesso di
           certificato    di   conformita       n.ITICATI 047,     scadente    in   data       06.04.2010,
           rel a ti vamente       alrattivita    di      etichettatura/distribuzione       a     marchio-
           magazzinaggio/commercio ingrosso-altro (all. n.11 );



     (7) ICEA lstituto Cenificazione Etica Ambientale.
                                                         8
Case 2:19-cv-00974-JS-GRB Document 14-10 Filed 07/05/19 Page 10 of 17 PageID #: 197

        b) NAPOLETANO Giuseppe            e titolare    delromonima azienda agricola ed              e in        )(
           possesso dell'attestato di idoneita aziendale per produzioni vegetali con metodo
           biologico. scadente in data 19.09.2011.
        c) la COO PERA TIVA         SOLANIA s.c.r.l., di cui            e    presidente de! C.d.A.
           NAPOLETANO Eugen io. nato a San Valentino Torio (SA) ii 27.02. 1933. padre
           di   NAPOLETANO          Giuseppe;      l'attivita   della   cooperativa    e    quella      di
           trasformazione e conservazione di prodotti agricoli, come si desume dal
           certificato C.C.I.A.A: non risulta essere in possesso di alcuna certificazione
           inerente la trasformazione di prodotti biologici ne presso la sede della co~perativa
           e stato   forn ito alcun documento o registro previsto dalla normativa in materia,
           attestante l'ingresso, la lavorazione e la vendita di prodotti biologici.
        Qui   e di palmare evidenza che ci      troviamo in presenza di condotte fraudolente in
        quanto si commercializzano prodotti comuni spacciati per prodotti biologici: ne
        deri va un inganno al consumatore sulrorigine e sulla qualita del prodotto stesso.
    10. Presso la sede della cooperativa SOLAN IA s.r.l. venivano accertati i quantitativi di
        prodotto di pomodoro San Marzano trasformati che corrispondono nella maniera
        esattamente al numero di pezzi certificati dalr ISMECERT, come si rileva dai registri
        de lie produzioni giomaliere di quel prodogtto (cfr. all. n.10). e le relative giacenze.
        senza etichettatura. come di seguito riportato (all. n.12) :                                         (

                                   NR. TOTALE               PEZZI AUTORIZZATI
        LOTTO FORMATO                                                                      Differenze
                                   BARATTOLI                     ISMECERT
          216         1000            76.440                       75.450                         990
          217         1000            74.880                       74.326                         554
          218         1000            76.440                       75.236                       1.204
          219         1000            35.880                        35.425                        455
          222         1000            39.000                        38.628                        372
          223         1000            71.760                       72.288                        -528
          224         1000            76.440                       75.120                       1.320
          225         1000            74.880                       74.310                         570
          226        1000             74.880                       74.550                         330
          228        3000             21.504                    non certificato
          229        3400             15.232                       15.396                        -164
          229        1000             14.040                       12.650                       1.390
          231        1000             73.320                       73.856                        -536
          232        1000             49.920                       72.985                     -23.065
          235         500            152.064                       152.570                       -506
          236         500             47.520                       47.01 4                        506
          238        1000             76.440                       75236                        1.204
          239        1000             76 .440                      76.460                            -20
          243        1000             54.600                       54.450                         150
                                                    9
Case 2:19-cv-00974-JS-GRB Document 14-10 Filed 07/05/19 Page 11 of 17 PageID #: 198
          245        1000               9.360                        9.430

        La produzione del lotto N::.-, o   ..vo   risulta ce11ificata da ISMECERT guindi non pu1;, , ,.
        essere commercializzata come pomodoro San Marzano (all. n.13).
        Appare evidente che nella disponibilita della cooperativa rientrano numerosi barattoli
        di prodotto che pur non essendo certificati, una volta etichettati possono esser~
        venduti per pomodoro San ~1arzano DOP. frodando cosi la fiducia de! consumatore ..
        Alie    giacenze    anzidette   bisogna      aggiungere        quantitativi   prodotti   dalla
        COO PERA TIV A SOLANIA da questa vendute a SOLANIA s.r.l. e riscontrati
        presenti,   pm 1 <li    ~tichettatura,      presso   ii   deposito    fiduciariu   ~ !:0 0SITI
        MERIDIONAL! ubicato in Nocera Superiore, precisamente (all. n.14):


                             LOTTO          FORMATO               NR. PEZZI
                            N222SL 1              1000              49.920
                            N238SL 1              1000              1.560
                            N223SL 1              1000              21.840
                            N217SL 1              1000              15.600
                            R234SL 1              1000              3.120
                            N232SL1               1000              15.600
                            N231SL 1              1000              23.400
                            N229SL 1              1000              20.280
                            N229SL 1.             1000              1.560
                            R247SL 1              3400              3.037
                            N219SL 1              1000              56.160


        Sulla merce contraddistinta dai lotti di produzione SL! R234. SL I R24 7 e SL! N23 l
        vi era apposta J"etichetta con ii logo della ditta SOLANIA. e l'indicazione di
        pomodoro San Marzano non sono stati acquisiti i relativi documenti di trasporto
        perche essendo prodotti entrati in deposito l"anno 2009, la documentazione none pit1
        custodita presso la ditta. Tutti i barattoli in giacenza. recano sul fondo la
        stampigliatura della sigla stabilimento SL I (che corrisponde alla COOPERA TIV A
        SOLANIA s.c.r.l.), ii lotto di produzione e la sigla SM. la quale generalmente, a dire
        de! presidente de! Consorzio di Tutela RUGGIERO Edoardo, per organizzazione
        interna delle dine appai1enenti alla filiera de! San Marzano DOP, indica chc si tratta
        di pomodoro della varieta San Marzano per distinguere i barattoli dai pelati normali.
        Sui relativi documenti di trasporto, detti prodotti vengono indicati come pomodori
        pelati sm; ii NAPOLETANO Giuseppe interpellato nell ' immediatezza circa la natura
        della merce in giacenza riferiva che si trattava di pomodori pelati non della varieta
                                                      10
Case 2:19-cv-00974-JS-GRB Document 14-10 Filed 07/05/19 Page 12 of 17 PageID #: 199
         San Marzano DOP, ad eccezione di quelli corrispondenti ai lotti di produzione
         N246DLG7. N239DLG7, N232GLG7 ed N237DLG7 (cfr. n.12).
                                       '..J,.Y




     11. Alla luce di quanto sopra accertato, ne consegue che ii fatto storico, cristallizzato
         alrepoca dell ' acce1tamento, integra condotte penalmente rilevanti, in considerazione
         che:

         - i barattoli di pomodori pelati marca CENTO SAN SAMARZO ORGANIC. che
           sono stati posti in vendita dalla SOLANIA s.r.1. sono stati confezionati con
           etichette contraffate perche mai autorizzate alla stampa da parte de! Consorzio di
                    .I"     l1,!L1 •                                                ,
           Tutela ne tantomeno approvata dall ' istituto ICEA che certifica I prodotti biologici,
           ed acquistati dal trasformatore COO PERATIV A SOLANIA s.c.r.l. non in
           possesso di idonea certificazione alla produzione di pomodori pelati biologici;
           inoltre nei giorni di produzione corrispondenti al lotto impresso sui barattoli non e
           stato conferito alcun prodotto dichiarato biologico.
        - i barattoli di pomodori pelati marca CENTO SAN SAMARZO, di cui sono stati
           verificati i numeri dell' etichetta sono stati commercializzati con etichette
           contraffate in quanto la numerazione delle medesime autorizzata dal Consorzio        e
           stata utilizzata per ii confezionamento di             altri   lotti di prodotto dalla
           COOPERATIVA SOLANIA e non dalla SOLANIA s.r.l. che ha ri-chiesto
           l'approvazione dei pelati marca CENTO.
     12. Al riguardo giova sottolineare il modus operandi del NAPOLETANO Giuseppe.
        La ditta ha come attivita quella di commercio all"ingrosso di frutta ed ortaggi
        conservati (all. n.15), acquista i barattoli di pomodoro San Marzano DOP, privi di
        etichetta e con impresso sul fondo dei medesimi la sigla de! trasformatore SLl. ii
        lotto di produzione e la dicitura SM, presso la COO PERATIV A SOLAN IA s.c.r.l..
        che ha come attivita la lavorazione e conservazione di frutta ed ortaggi (all. n.16) e
        di cui ne         e presidente       del C.d.A. NAPOLETANO Eugenio. nominato in data
        30.04.2009, padre di NAPOLETANO Giuseppe, subentrando a quesfultimo nella
        canca.
        La ditta SOLANIA s.r.l. previa autorizzazione dell ' ISMECERT e de! Consorzio di
        tutela de! prodotto, etichetta ii prodotto e lo commercializza con la marca del cliente.
        Nei documenti accompagnatori dei pomodori San Marzano DOP, la ditta non indica
        espressamente che si tratta di POMODORO SAN MARZANO DELL' AGRO
        SARNESE NOCERINO, cosi come prescritto anche nel piano di controllo della
                                                        11
Case 2:19-cv-00974-JS-GRB Document 14-10 Filed 07/05/19 Page 13 of 17 PageID #: 200
        filiera del prodotto tutelato (all. n.17), bensi indica che si tratta di pomodori pelati
        sm. Questa sigla, che accompagna la descrizione dei pomodori pelati della
        SOLANIA s.r. l. viene utilizzata sia per ii prodotto San Marzano che per i pomodori
        pelati di altre varieta.

        Lampante     e ii   caso accertato presso la ditta DEPOSIT! MERIDIONAL! di Nocera
        Superiore. dove a•_1viene lo stoccaggio dei barattoli della SOLANIA s.r.l. , nel corso
        di una verifica eseguita presso detto deposito per verificare le giacenze di pomodori
        pelati San Marzano, si accertava la presenza di n.212.077 barattoli privi di etichetta,
        riportanti la sigla dello stabilimento SL! (cooperativa solania s.c.r.l.), ii lotto di
        produzione e la sigla SM. Dai documenti d' ingresso della mere;e non si evinceva che
        fossero pelati San Marzano perche non indicato espressamente; detti documenti
        riportavano la descrizione di pomodori pelati sm. Ne! corso della verifica pero si
        rilevava che sui barattoli corrispondenti al lotto di produzione N23 1, R234 ed R247
        vi era apposto un etichetta riportante ii logo della ditta SOLANIA s.r.l. e
        l'indicazione che si trattava di pomodoro San Marzano.
        II NAPOLETANO Giuseppe, opportunamente interpellato, riferiva che tutta la merce
        prodotta dalla cooperativa Solania (SLl) non era di varieta San Marzano.
        Inoltre, l' equivoco di fondo, generato ad hoc dal NAPOLETANO Giuseppe                  e
        rappresentato dal fatto che con ii nome SOLANIA, si inducono in errore gl i
        organismi vigilatori che operando con la SOLANIA s.r.l. credono di interfacciarsi
        con romonima cooperativa che ha sede nello stesso stabile dove              e   ubicati ii
        magazzino deposito della citata SOLANIA s.r.l. -(la SOLANIA s.r.l. non             e una
        ditta trasformatrice, difatti non ha alcun codice stabilimento; la s igla SLl
        impressa sui barattoli      e attribuita   alla COO PERATIVA SOLANIA s.c.r.l.),
        tanto   e vero   che per la campagna di produzione 2009 rISMECERT autorizzava la
        SOLANIA s.r.l. alla trasformazione de! pomodoro San Marzano DOP (all. n.18) ed
        in altra circostanza ristituto !CEA, nonostante ii rilascio de! certificate di conformita
        relativamente air attivita di etichettatura, distribuzione a marchio, magazzinaggio e
        commercio all'ingrosso-, la considera un vero      e proprio   trasformatore di prodotti
        biologici. lnfatti , dall ' analisi delta documentazione acquisita presso l' istituto, si
        rileva che SOLANIA s.r.l. ha effettuato anche trasformazione di pomodori biologici
        (all. n.19 e all. n.20) acquistati dall"omonima azienda agricola dell'arnministratore
        NAPOLETANO Giuseppe; considerando anche ii fatto che ii predetto qualora vi sia
        un controllo sulle materie prime trasformate fa ispezionare i locali della cooperativa
                                                   12
Case 2:19-cv-00974-JS-GRB Document 14-10 Filed 07/05/19 Page 14 of 17 PageID #: 201
         dove avviene la trasformazione.


     13. La pratica commerciale posta in essere dalla cooperativa SOLANIA, configura una
         vera e propria condotta fraudolenta perche la ditta omettendo di trascrivere nei
        documenti di vendita la descrizione de! San Marzano puo confezionarli, a proprio
         piacimento, con etichene false; pertanto, fino al momento in cui non si vir ne in
         possesso materialmente de! prodotto etichettato, gli organi di controllo non sono in
        grado di stabilirne la qualita e la provenienza: cio in violazione anche de! piano dei
        controlli della filiera (cfr all. n.17) de! prodotto DOP de] pomodoro San Marzano
        dell 'Agro S,unese Nocerino che prescrive per gli operatori d~ · senore severi
        adempimenti per garantire la tracciabilita de! prodotto in tutte le fasi della
        lavorazione e commercializzazione.
        In particola !' art. 7 stabilisce. tra J"altro. che ii soggetto autorizzato all'uso della
        denominazione protetta deve comunicare all'ISMECERT, entro 48 ore, le quantita
        immesse nel circuito tutelato, indicando la provenienza del prodotto, ii lotto di
        produzione, ii peso complessivo, ii numero delle confezioni, ii tipo di etichetta
         utilizzata, i numeri delle etichette utilizzate ed ii destinatario.
        Ouesti     adempimenti       non    hanno     avuto    riscontro       presso   rISMECERT.
        COOPERATIVA SOLANIA s.c.r.L e SOLANIA s.r.1. e. pertanto. questa condotta
        omissiva. fa si che fino a guando non vi       e alcuna formale    comunicazione di vendita
        dei singoli pezzi con ii corrispondente numero di etichetta. che identifica
         univocamente quel tale barattolo di pomodoro pelato SAN MARZANO DOP. cosi
        come disposto e con le modalita previste dal piano di controllo della filiera, vengono
        commercializzate. con false etichette. quantita di prodotto tutelato superiore a quello
        certificato dal preposto istituto di controllo.


     14. La situazione acclarata, al di la dei profili di rilevanza penale che pur paiono
        presentarsi, riguarda altresi ii concetto di "SICUREZZA ALIMENT ARE" che. per
        tutti gli studiosi della materia. a livello mondiale. equivale a dire "escludere la
        possibilita che prodotti alimentari possano causare danni al consumatore se
        preparati e/o consumati in conformita all'utilizzo". Si tratta di un concetto di
        enorrne rilevanza. tanto che la dottrina ha stabilito che la natura di bene pubblico
        esige ''/ 'intervento governativo finali=zato ad assicurare a/la collettivita adeguate
        condizioni di ajjidabilita sanitarie dei prodolli destinati au ·a/imentazione umana .. _
                                                     13
Case 2:19-cv-00974-JS-GRB Document 14-10 Filed 07/05/19 Page 15 of 17 PageID #: 202                     (c
         L 'organizzazione normativa         estala segnata da/f 'emanazione di   due provvedimenti
         quadro: If LIBRO VERDE. che contiene i principi generali dell 'Unione Europea in
         materia alimentare e if LIBRO BIANCO. che individua i principi generali su cui
         deve vertere la politica europea. Si tratta di azioni forti tendenti a prevenire:
         ✓ rischi microbiologici provenienti da fattori tossici naturali o fattori tecnologici,
         ✓ rischi microbiot0gici provenienti da contaminanti,
         ✓ rischi microbiologici provenienti da fattori radioattivi,

         ✓ rischi da zoonosi causate da agenti patogeni e malattie diffuse tra gli animali.



     15. Cio p'O'Slo, considerato che la condotta posta in essere -eta SOLANIA s.r.l.,
        precisamente ii confezionamento di barattoli di pomodoro pelati non certificati come
        varieta   protetta,   con    false     etichette di pomodoro San Marzano             DOP e
        SANMARZANO ORGANIC, integrano le fattispecie penali di cui agli artt.515 e
        5 I 7-quater C.P. e considerato altresi che la norma mira a tutelare l'interesse
        concernente I' ordine economico in relazione alla lealta ed alla moralita de!
        commercio e tende ad assicurare l' onesta negli scambi commerciali e che l' elemento
        oggettivo richiesto   e integrato in quanto la merce e gia stata posta in vendita e tenuto
        conto che esiste ii fi1mus delicti e che ci troviamo al cospetto di cose pertinenti al
        reato per cui si precede, necessarie all'accertamento dei fatti, si reputa necessario con
        la presente richiedere al Codesta A.G. che si compiaccia di voler emettere. al fine di
        non aggravare o protrarre le conseguenze ii reato accertato ovvero agevolare la
        commissione di altri reati


        a)   decreto per sequestrare i prodotti rinvenuti e posti in vendita dalla ditta
             SOLANIA s.r. l. e custoditi alrintemo dei n.6 containers, giacche siffatti prodotti
             costituiscono ii corpo del reato; di quelli giacenti presso ii porto di Napol i negli
             altri n.3 containers sopra citatati ed in attesa di essere ispezionati nonche di tutti i
             prodotti che allo stato attuale rientrano nella disponibilita della SOLANIA s.r.l.,
             in considerazione che, tutto ii prodotto riscontrato in giacenza. anche in quantita
             superiori a quelle dichiarate per i corrispondenti lotti di produzione, come si
             rileva dai giornali delle produzioni giomaliere, non reca alcuna etichettatura, i
             documenti di vendita non descrivono espressamente la merce commercializzata
             della varieta San Marzano e le bollette di consegna della materia prima non sono


                                                      14
Case 2:19-cv-00974-JS-GRB Document 14-10 Filed 07/05/19 Page 16 of 17 PageID #: 203
              accompagnate da idonea documentazione che attesti ii traspo1to. il peso ufficiale
              e la provenienza della materia prima:
        b)    decreto di perquisizione e sequestro di tutta la documentazione contabile-
              amministrativa. in qualunque posto essa sia custodita, inerente la produzione,
              trasformazione e commercializzazione de! prodotto San Marzano DOP, presso la
              cooperatit !:! SOLANIA s.c.r.l. e la ditta SOLANIA s.r.l. , in qn~nto allo stato
              attuale, malgrado le continue e sollecite richieste all' indagato. non si ancora
              riusciti ad individuare e reperire di tutta la documentazione utile al fine degli
              accertamenti perche lo stesso faceva sempre riserva di svolgere gli opportuni
             r accertamenti e ricerche aJrinterno della ditta, questd -a1 solo scopo di poter
              rallentare o eludere i controlli da parte dei militari operanti.



      ALLEGATI:

      ALLEGATO N. I      Richiesta Agenzia Dogane di collaborazione di P.G. n.39/25 di prot. <lei 03.11.20 IO ;

      ALLEGATO N.2       Comunicazione in data 03 .11.2010 dell' Agenzia delle Dogane n.141 5 19
                         concemente l'esportazione di n.6 containrs da parte della ditta SOLAN IA s.r.l.;

      ALLEGATON.3        Comun icazione in data 05 .11.20 10 dell'Agenzia delle Dogane n.142407-RIS
                         concernente l'esportazione di n.3 containrs da parte della ditta SOLANIA s.r.l. ;

      AL LEGATO N.4     ' Verbale di ispezione containers in data 08.1 I .20 IO;

      ALLEGATO N.5       Reg. (CE) n.1 263/96 de Ila Commissione <lei 0 1.07.1996;

      ALLEGATO N.6       Disciplinare di produzione della Denominazione di Origine Protetta ·'Pomodoro San
                         Marzano dell"Agro Sarnese Nocerino.. ::

      ALLEGATO N.7       Yerbale ispezione ISMECERT COOP SOLANIA del 26.08.2010;

      ALLEGATO N.8      Com unicazione in data I 0.11.20 IO del Consorzio di Tutela inerente accertamenti
                        sulle etichette marca CENTO SAN MARZANO e marca CENTO SAN MARZANO
                        ORGANIC

      ALLEGATO N.9      Verbale di s.i.t. in data 09.11.20 IO rese da COPPOLA Francesco de Ila GRAFICA
                        CANADA

      ALLEGATON.10      Verbale acquisizione documentale presso la COOPERATIVA SOLANIA s.r.l. del
                        09.11.2010;

      ALLEGATO N.11     Certificazione di conformita Agricoltura biologica rilasciato dall' !CEA alla
                        SOLAN IA s.r. l.

      ALLEGATO N.12      Verbale di ispezione ed acquisizione documentale presso la SOLAN IA s.r.l. del
                         I I. I 1.20 IO;



                                                          15
Case 2:19-cv-00974-JS-GRB Document 14-10 Filed 07/05/19 Page 17 of 17 PageID #: 204
       ALLEGATO N.13         Comunicazione da parte deWISMECERT alla SOLANIA concernente Ia mancata
                             certificazione del lotto N228;

       ALLEGATOt·1           verbale acquisizione documentale presso la ditta DEPOS ,l ,. ;, ,c.RIDIONALI in
                             data 11.11.20 IO;

       ALLEGATO N.1 5 Visura camerale SOLAN IA s.r.l.

       ALLEGATO N.16         Visura camerale COOPERATIVA SOLAN IA s.c.r.l.
                     \....
       ALLl::GATO N 17 PIANO DI;:! CONTROLLI per ii controllo della filiera de! prodotto a DOP
                       ''Pomodoro San Marzano dell' Agro Samese Nocerino;

       AL LEGATO N.18        Comunicazione in data I0. 11.20 10 fatta da ISMECERT a SOLAN IA s.r.l.
                             concernente la conformita al disciplinare per la produzione de! pomodoro San
       .,~                   Marzano (produzione 2009);

       ALLEGATO N. 19        Piano di Gestione delle produzioni trasformate verificato da !CEA m Reg. CEE
                             n.2092/9 1;

       ALLEGATO N.20         Programma di lavorazione unita attivita di trasformazione di pomodoro biologico
                             presentato all"ICEA dalla SOLANIA s.r.1..




       /ndagini a cura dei M.1/i Spinelli Anlonio, Costagliola Nicola e Amaro Paolo.
       lnformativa a cura def M.llo Spinelli Antonio.




      as
                                            (Cap.   Vito
                                               IL COM NDANTE
                                                                Ferrara)




                                                          16
